811 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Bruce WHITE, Plaintiff-Appellant,v.Robert W. BROWN, Jr., Director, Department of Corrections,Defendant-Appellee.
No. 86-1784.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's motions for appointment of counsel and leave to proceed in forma pauperis.


2
A review of the record indicates that a default judgment was entered by the district court against the defendant on June 17, 1986.  On June 18, 1986, the defendant moved to dismiss the complaint.  The default judgment was set aside by the magistrate on July 1, 1986, in an order that also declared that the motion to dismiss was deemed filed.  Reconsideration of a supposed granting of defendant's motion to dismiss was sought by the plaintiff.  Judge Miles entered an order on July 25, 1986, explaining that reconsideration was not necessary because a ruling had not been made on the motion to dismiss.  Plaintiff appealed on July 28, 1986, from the supposed dismissal of his complaint and the failure of the district court to rule on his motion for reconsideration.


3
Plaintiff's complaint has not been dismissed.  No final judgment has been entered by the district court.  An order is final under 28 U.S.C. Sec. 1291 when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined.   Catlin v. United States, 324 U.S. 229 (1945);  Donovan v. Hayden Stone, Inc., 434 F.2d 619 (6th Cir.1970).  No final decision has yet been entered by the district court in this action.


4
It is ORDERED that appellant's motions be denied and the appeal dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.